 

Exhibit 10.1

 

TICC Management, LLC

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

 

March 9, 2016

 

Steven P. Novak

Chairman of the Board of Directors

Chairman of the Special Committee of the Board of Directors

TICC Capital Corp.

8 Sound Shore Drive, Suite 255

Greenwich, CT 06830

 

Re:Fees Payable under Investment Advisory Agreement

 

Dear Mr. Novak:

 

Reference is hereby made to the Investment Advisory Agreement (the “Advisory
Agreement”), dated July 1, 2011, by and between TICC Capital Corp. (the
“Corporation”) and TICC Management, LLC (the “Adviser”). Capitalized terms used
but not defined herein shall have the meaning ascribed to them in the Advisory
Agreement.

 

Beginning with the quarter commencing on April 1, 2016 (the “Effective Date”)
and until such time as the Advisory Agreement is otherwise modified or amended,
the Adviser hereby agrees to calculate the Base Management Fee and the Incentive
Fee based on pre-Incentive Fee net investment income as indicated below
(respectively referred to herein as the “Amended Management Fee” and the
“Amended Income Incentive Fee”), and to permanently waive such portion of the
Base Management Fee and the Incentive Fee based on pre-Incentive Fee net
investment income that is in excess of the Amended Management Fee and the
Amended Income Incentive Fee, respectively, that the Adviser would otherwise be
entitled to receive under the Advisory Agreement prior to the Effective Date.

 

The Amended Management Fee and the Amended Income Incentive Fee shall be
calculated as follows:

 

Amended Management Fee

 

The Amended Management Fee shall be calculated at an annual rate of 1.50%. The
Amended Management Fee shall be payable quarterly in arrears, and shall be
calculated based on the average value of the Corporation’s gross assets at the
end of the two most recently completed calendar quarters, and adjusted pro rata
for any share issuances, debt issuances, repurchases or redemptions during the
current calendar quarter; provided, however, that no Amended Management Fee
shall be payable on the cash proceeds received by the Corporation in connection
with any share or debt issuances until such proceeds have been invested in
accordance with the Corporation’s investment objectives. The Amended Management
Fee for any partial month or quarter shall be pro-rated.

 

 1 

 

  

Amended Income Incentive Fee

 

The Amended Income Incentive Fee shall be determined and paid quarterly in
arrears based on the amount by which (x) the “Pre-Incentive Fee Net Investment
Income” (as defined below) for the calendar quarter beginning with the calendar
quarter that commences on or after April 1, 2016 exceeds (y) the “Preferred
Return Amount” (as defined below) for the calendar quarter.

 

For this purpose, “Pre-Incentive Fee Net Investment Income” means interest
income, dividend income and any other income (including, without limitation, any
accrued income that the Corporation has not yet received in cash and any other
fees such as commitment, origination, structuring, diligence and consulting fees
or other fees that the Corporation receives from portfolio companies) accrued
during the calendar quarter, minus the Corporation’s operating expenses accrued
during the calendar quarter (including, without limitation, the Amended
Management Fee, administration expenses and any interest expense and dividends
paid on any issued and outstanding preferred stock, but excluding the Amended
Income Incentive Fee and the Capital Gains Fee). For the avoidance of doubt,
Pre-Incentive Fee Net Investment Income does not include any realized capital
gains, realized capital losses or unrealized capital appreciation or
depreciation.

 

The “Preferred Return Amount” shall be determined on a quarterly basis, and
shall be calculated by multiplying 1.75% by the Corporation’s net asset value at
the end of the immediately preceding calendar quarter. The Preferred Return
Amount shall be calculated after making appropriate adjustments to the
Corporation’s net asset value at the end of the immediately preceding calendar
quarter for any share issuances, debt issuances, repurchases or redemptions
during the calendar quarter.

 

The calculation of the Amended Income Incentive Fee for each quarter shall be as
follows:

 

(A)         No Amended Income Incentive Fee shall be payable to the Adviser in
any calendar quarter in which the Corporation’s Pre-Incentive Fee Net Investment
Income does not exceed the Preferred Return Amount;

 

(B)         100% of the Corporation’s Pre-Incentive Fee Net Investment Income
for such quarter, if any, that exceeds the Preferred Return Amount but is less
than or equal to an amount (the “Catch-Up Amount”) determined on a quarterly
basis by multiplying 2.1875% by the Corporation’s net asset value at the end of
such calendar quarter. The Catch-Up Amount is intended to provide the Adviser
with an incentive fee of 20% on all of the Corporation’s Pre-Incentive Fee Net
Investment Income when the Corporation’s Pre-Incentive Fee Net Investment Income
reaches 2.1875% per quarter (8.75% annualized) for such quarter; and

 

 2 

 

  

(C)         For any quarter in which the Corporation’s Pre-Incentive Fee Net
Investment Income exceeds the Catch-Up Amount, the Amended Income Incentive Fee
shall equal 20% of the amount of the Corporation’s Pre-Incentive Fee Net
Investment Income for such quarter;

 

provided that, no Amended Income Incentive Fee shall be payable except to the
extent 20% of the “cumulative net increase in net assets resulting from
operations” during the calendar quarter for which such fees are being calculated
and the eleven (11) preceding quarters (or the appropriate portion thereof in
the case of any of the Corporation’s first eleven calendar quarters that
commence on or after April 1, 2016) exceeds the cumulative Amended Income
Incentive Fees accrued and/or paid pursuant hereto for such eleven (11)
preceding quarters (or the appropriate portion thereof in the case of any of the
Corporation’s first eleven calendar quarters that commences on or after April 1,
2016). For the foregoing purpose, the “cumulative net increase in net assets
resulting from operations” is the amount, if positive, of the sum of
Pre-Incentive Fee Net Investment Income, realized gains and losses and
unrealized appreciation and depreciation of the Corporation for the calendar
quarter for which such fees are being calculated and the eleven (11) preceding
calendar quarters (or the appropriate portion thereof in the case of any of the
Corporation’s first eleven calendar quarters that commence on or after April 1,
2016).

 

Aggregate Fee Limitation

 

The Adviser will continuously calculate the aggregate fees payable to it by the
Corporation under the revised fee structure described herein (the “New Fee
Structure”) and the fee structure described in the Advisory Agreement (the
“Prior Fee Structure”), and if, at any time after the Effective Date, the
aggregate fees under the New Fee Structure for any quarter would be greater than
the aggregate fees under the Prior Fee Structure for such quarter, the
Corporation shall only be required to pay the Adviser the lower of these two
amounts.

 

Sincerely yours,

 

  TICC Management, LLC             By: /s/ Jonathan H. Cohen       Name:
Jonathan H. Cohen       Title:  Chief Executive Officer  

 



 3 

